Citation Nr: 0812064	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Louis A. deMier, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The initial claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In August 1966, the RO denied service connection for a 
hearing loss in both ears.  

2.  In September 1966, the RO received a written 
communication from the veteran that expressed dissatisfaction 
and disagreement with the August 1966 adjudication and that 
evidenced a desire for review of that determination.  

3  The RO did not respond to the timely September 1966 notice 
of disagreement with a statement of the case.  


CONCLUSIONS OF LAW

1.  The RO received a timely notice of disagreement with its 
August 1966 decision denying service connection for a hearing 
loss in both ears.  38 C.F.R. § 3.113 (1966).  

2.  The August 1966 RO decision that denied service 
connection for a hearing loss in both ears is not final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.201, 
20.300, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit 
has held that the first determination which the Board must 
make is whether an issue is properly before it.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
issue as listed in the statement of the case and as certified 
to the Board is simply service connection for a hearing loss, 
bilateral.  However, the notice letter sent in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) told 
the veteran that he had to submit new and material evidence 
to reopen his claim.  More importantly, the February 2004 
rating decision and the August 2005 statement of the case 
told the veteran that the claim was being denied because he 
had not submitted new and material evidence.  Thus, it would 
appear that the issue is whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a hearing loss, bilateral.  

Once a claim is denied, and not appealed, it is final and can 
only be reopened by submitting evidence that is both new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  This is a higher evidentiary threshold than 
is required for an original claim.  Thus, the RO is requiring 
that the veteran submit new and material evidence before it 
will reopen and reconsider the claim.  What constitutes new 
and material evidence depends on the evidence at the time of 
the previous denial.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

In August 1966, the RO denied service connection for a 
hearing loss of both ears.  The veteran promptly responded 
and the RO received his letter in September 1966.  In his 
letter, the veteran rehearsed the facts as he understood 
them.  He wrote "That everything described above proves that 
my condition of the ears is connected with the military 
service."  [English translation.]  This is clearly an 
expression of disagreement with the RO's decision.  He 
further wrote, "That I would appreciate your checking the 
medical records and my profile during service."  [English 
translation.]  This is clearly a request for further review.  
While the veteran did not use the words "notice of 
disagreement," specific wording was not required.  

In 1966, all that was required for a notice of disagreement 
was:  

Rule 13; notice of disagreement.   A 
written communication from a claimant or 
his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The  notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required.  
38 C.F.R. § 19.113 (1966).  

Since the written communication from the veteran expressed 
dissatisfaction and disagreement with the August 1966 
adjudication and evidenced a desire for review of that 
determination, it was a notice of disagreement (NOD).  

Under the regulations in effect at that time, the RO had 3 
options in response to the NOD: do further development, allow 
the claim, or send the veteran a statement of the case (SOC).  
38 C.F.R. § 19.114 (1966).  The RO failed to take any action 
in accordance with the regulation.  Of course, if the RO had 
any doubt that the letter was a NOD, it could have written to 
the veteran and asked him to clarify his intention it that 
regard.  

In response to the NOD, the RO sent the veteran a letter, in 
September 1966, it did not ask for clarification but simply 
restated the RO analysis of his claim and told him that it 
would take no further action.  One troubling aspect of this 
letter is that while the notice of the August 1966 RO 
decision advised the veteran of his appellate rights, the 
September 1966 RO letter advised him that no further action 
would be taken and did not advise him of any appellate 
rights.  The RO effectively foreclosed any further action by 
the veteran to pursue an appeal.  

Given these proceedings in 1966, the Board must find that the 
August 1966 RO decision is not final but remains open, 
awaiting a SOC.  


ORDER

The veteran's original claim for service connection for a 
bilateral hearing loss disability remains open, in appellate 
status.  


REMAND

Where a claimant files a NOD and the RO has not issued a SOC, 
the issue must be Remanded to the RO for a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In as much as the initial claim is open, the veteran must be 
afforded notice complying with the Veterans Claims Assistance 
Act of 2000 (VCAA) and afforded an opportunity to participate 
effectively in the processing of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA complaint notice for 
an initial claim for service connection 
for a bilateral hearing loss 
disability.  

2.  After the veteran is afforded an 
opportunity to participate effectively 
in the processing of his claim, it 
should be readjudicated on a de novo 
basis, considering all evidence both 
old and new.  If the decision remains 
adverse, the veteran and his 
representative should be furnished a 
SOC and afforded the applicable time in 
which to respond.  

The veteran and his representative are 
cautioned that unless they file a 
timely substantive appeal in response 
to the SOC, the Board will not have 
jurisdiction to consider an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


